DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 15, and 16 in the reply filed on 28 April 2021 is acknowledged. Group II, claims 11, 12, 17, and 18, and Group III, claims 13 and 19, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 April 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variation diagrams of states of brain waves as mentioned in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 16 is objected to because of the following informalities: “GPS” in line 11 should read “global positioning system (GPS)”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification does not provide a corresponding structure to “photographing module.” As such, Examiner interprets “photographing module” as a camera.
“Brain wave detecting module” is interpreted as a plurality of brain wave sensing metal electrodes, a light emitting diode (LED) module, and a wireless communication module, as mentioned in claim 15 in the PGPUB.
The specification does not provide a corresponding structure to “wireless communication module.” As such, Examiner interprets “wireless communication module” as Bluetooth, WiFi, 5G data, Internet, or any other similar wireless connections.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 9, 15, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is further rejected due to its dependency to claim 9.
Claim 2 recites the limitation “variation diagrams” in lines 3 and 6-7. It is unclear what “variation diagrams” are. Clarification is requested. For examination purposes, “variation diagrams” are interpreted as a graph.
Claim 2 recites the limitation “at least one of the variation diagrams” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “at least one of variation diagrams.” Examiner suggests amending the limitation to recite “the at least one of the variation diagrams.”
Claim 3 recites “adjusting the emotional tag to a suitable position” in line 7. It is unclear what this means. Clarification is requested.
Claim 4 recites the limitation “encoded code stream” in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “the encoded code stream.”
Claim 5 recites “comparing the emotional state with a preset threshold” in line 4. It is unclear how an emotional state (happy, sad, angry, etc.) can be compared to a threshold, which is a value. Clarification is requested.
Claim 5 recites “stopping photographing” in line 8. It is unclear that multiple photos were being taken in the method. Claim 1 recites that a photo taken in the emotional state. The claims should be made clear if one photo is taken or if multiple photos are being taken. Furthermore, the claim has been interpreted that an image is not taken when the emotional state is less than the state threshold.
Claim 6 recites “invisible pattern” in line 4. It is unclear what an invisible pattern is. Clarification is requested.
Claim 6 recites the limitation “an input viewing password” in line 7. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “a viewing password” as mentioned in line 5. Examiner suggests amending the limitation to recite “the viewing password.” Furthermore, Examiner suggests amending the last limitation in lines 7-9 to recite “upon the user inputting the viewing password, verifying the viewing password according to…” in order to clarify that the viewing password the user inputted has been verified.
Claim 7 recites “playing a pre-stored emotional audio file corresponding to the photo responsive to detecting that the photo is opened” in lines 4-5. It is unclear if “pre-stored emotional audio file” is the same as “emotional audio file” as mentioned in lines 2-3 of the claim. Clarification is requested.
Claim 9 recites the limitation “emotion” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “emotion” should be “the emotional state,” “emotional log,” or “the emotional tag.” Clarification is requested.
Claim limitations “photographing module” and “wireless communication module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both 
Regarding claim 1, the claim recites a series of steps or acts, including evaluating an emotional state of a user based on a detected brain wave signal of the user. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of evaluating an emotional state of a user based on a detected brain wave signal of the user sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken in the emotional state, which could be performed mentally. This step does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the combining of the emotional tag into the photo taken, nor does the method use a particular machine to perform the abstract idea. This step also does not tie the application into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken in the emotional state. Obtaining 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 15.
Regarding claim 15, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited photographing module and brain wave detecting modules are generic sensors configured to perform pre-solutional data gathering activity and the processor and memory are configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedorovskaya et al. ‘304 (US Pub No. 2003/0156304).
Regarding claim 1, Fedorovskaya et al. ‘304 teaches a photographing processing method based on brain wave detection (Abstract), comprising:
evaluating an emotional state of a user based on a detected brain wave signal of the user ([0037]); and
obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken in the emotional state ([0102]).
Regarding claim 15, Fedorovskaya et al. ‘304 teaches a wearable device for photographing based on brain wave detection, comprising: a photographing module ([0032]), a brain wave detecting module ([0037] teaches electrodes and [0043] teaches wireless communication module. Although . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Aimone et al. ‘462 (US Pub No. 2014/0223462) and Quy ‘866 (US Pub No. 2014/0221866).
Regarding claim 2, Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for wherein evaluating the emotional state of the user based on the detect brain wave signal comprises:
obtaining at least one of variation diagrams of states of brain waves of different shapes; and
evaluating the emotional state of the user according to at least one of the variation diagrams of states of brain waves of different shapes.
Aiomne et al. ‘462 teaches brain state data may be presented in a graph, chart, or by any other indication type to a viewer of the document together with the document, as shown in Fig. 40 ([0175]). Figs. 26 and 27 show that a user’s post on Facebook or other social network may be an “emotagged” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of evaluating the emotional state of the user based on the detected brain wave signal of Fedorovskaya et al. ‘304 to include obtaining at least one of variation diagrams of states of brain waves of different shapes and evaluating the emotional state of the user according to at least one of the variation diagrams of states of brain waves as Aiomne et al. ‘462 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results, the predictable results being able to determine a user’s emotional state at a given time period.
Fedorovskaya et al. ‘304 in view of Aiomne et al. ‘462 teaches all of the elements of the current invention as mentioned above except for wherein evaluating the emotional state of the user based on the detect brain wave signal comprises:
obtaining proportions of brain waves of different frequencies in a preset period by analyzing the brain wave signal; and
evaluating the emotional state of the user according to the proportions of brain waves of different frequencies in the preset period.
Quy ‘866 teaches the analysis of EEG data is also utilized to derive emotion states. Asymmetries, phase synchronization, and coherences of different regions and frequency bands (e.g., alpha, theta, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of evaluating the emotional state of the user based on the detected brain wave signal of Fedorovskaya et al. ‘304 in view of Aiomne et al. ‘462 to include obtaining proportions of brain waves of different frequencies in a preset period and evaluating the emotional state of the user according to the proportions of brain waves of different frequencies in the preset period as Quy ‘866 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results, the predictable results being able derive emotion states of a user.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Xu et al. ‘692 (CN Pub No. 104166692 – cited by applicant).
Regarding claim 3, Fedorovskaya et al. ‘304 teaches obtaining the emotional tag corresponding to the emotional state by querying a pre-stored image library ([0068]).
Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for adding the emotional tag to a blank template preset in a camera; and adjusting the emotional tag to a suitable position for photographing after the camera performs image recognition on a main image.
Xu et al. ‘692 teaches a label setting button may be provided, and a corresponding display position may be set for each label through the label setting button. For example, the label corresponding to the label selection button is a weather label, a time label, and a mood label. A position may be set for the mood tag (Page 15 Lines 10-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining the emotional tag and combining the emotional tag into the photo taken in the emotional state of Fedorovskaya et al. ‘304 to include adding .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Xu et al. ‘692, as applied to claim 3, further in view of Heeter ‘042 (US Pub No. 2016/0027042).
Regarding claim 4, Fedorovskaya et al. ‘304 in view of Xu et al. ‘692, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for encoding the emotional state and transmitting encoded code to a driving circuit of a light emitting diode (LED) module, so that the driving circuit performs strobe according to the encoded stream; generating a photo with black and white stripes according to stroboscopic information of the LED module during capturing the main image by the camera; and acquiring the emotional tag corresponding to information of the black and white stripes by decoding the information of the black and white stripes of the photo, and adding the emotional tag to an original photo.
Heeter ‘042 teaches a visible logo with a depiction of an “invisible scannable code” layer added, as seen in Fig. 4. Although this embodiment can be practiced in such a way that the mobile device scans using natural light conditions, a strongly desired enhancement employs a software selectable "bounce flash" such that mobile device is configured to emit an invisible light flash just prior to and during the image capture "scan" function such that the invisible substrates reflect their brightest practical illumination ([0102]). The image of a 2D bar code or other scannable image, which yields a data string is presented, together with a business logo brand image creates a "scannable logo", which contains encoded identity data for the logo brand owner, encoded visual identification characteristics for the logo brand, an encoded GPS data corresponding to manufacturing location for a manufactured item or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of obtaining the emotional tag that labels the emotional state and combining the emotional tag into the photo taken in the emotional state of Fedorovskaya et al. ‘304 to include encoding the emotional state and transmitting encoded code to a driving circuit of a light emitting diode (LED) module, so that the driving circuit performs strobe according to the encoded stream; generating a photo with black and white stripes according to stroboscopic information of the LED module during capturing the main image by the camera; and acquiring the emotional tag corresponding to information of the black and white stripes by decoding the information of the black and white stripes of the photo, and adding the emotional tag to an original photo as Heeter ‘042 teaches this will aid in including data and characteristics of an image ([0030]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Chatterjee et al. ‘915 (US Pub No. 2015/0178915).
Regarding claim 5, Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for wherein, after evaluating the emotional state of the user based on the detected brain wave signal, the method further comprises:
comparing the emotional state with a preset state threshold;
acquiring the emotional tag that labels the emotional state, and combining the emotional tag into the photo taken in the emotional state, responsive to obtaining that the emotional state is greater than or equal to the state threshold by the comparing; and
stopping photographing, responsive to obtaining that the emotional state is less than the state threshold by the comparing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 to include comparing the emotional state with a preset state threshold, acquiring the emotional tag that labels the emotional state, and combining the emotional tag into the photo taken in the emotional state, responsive to obtaining that the emotional state is greater than or equal to the state threshold by the comparing, and stopping photographing, responsive to obtaining that the emotional state is less than the state threshold by the comparing as Chatterjee et al. ‘915 teaches this will aid in taking an image only when the emotional state information reaches a criteria.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Horseman ‘790 (US Pub No. 2013/0012790).
Regarding claim 6, Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for wherein combining the emotional tag into the phot taken in the emotional state comprises:
combining the emotional tag into the photo taken in the emotional state in an invisible pattern;
prompting the user to enter a viewing password responsive to the invisible pattern being triggered by the user to send a viewing request; and

Horseman ‘790 teaches displaying a login screen, as seen in Fig. 15 block 1502 of method 1500 and Fig. 16. The login credentials can be entered by the user at block 1504 and authenticating the login credentials are depicted in block 1506. Where the login credentials are authenticated, the method 1500 may proceed to displaying a home screen with an option to access a employee health monitoring application, as depicted at block 1508. For example, if the login credentials are authenticated, a home page screen 1700 (e.g., a user desktop screen) including a user selectable employee health monitoring application icon 1702 may be displayed, as depicted in Fig. 17 ([0312]-[0313]). Home page screen 1700 may include a health status widget 1704 that may include an emotion avatar 1710 ([0314]), which depicts the user’s emotion.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Kilmer et al. ‘662 (US Pub No. 2015/0305662).
Regarding claim 7, Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for generating an emotional audio file corresponding to the emotional state, and combining the emotional audio file into the photo taken in the emotional state; and
playing a pre-stored emotional audio file corresponding to the photo responsive to detecting that the photo is opened.
Kilmer et al. ‘662 teaches a software product in a patient's computer comprises instructions for transmitting signals generated by an emotional recognition algorithm indicating a patient's emotional state over a computer-to-computer link. Such signals can include but are not limited to an alarm, such as an audio alarm, an alert, such as a visual icon, or any other such indication which can be provided to a therapist's computer upon detection of an important visual clue by an emotional recognition software resident in the patient's computer. These signals can cause the generation of a response, either audibly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 to include generating and emotional audio file, and combining the emotional audio file into the photo taken in the emotional state; and playing a pre-stored emotional audio file corresponding to the photo responsive to detecting that the photo is opened as Kilmer et al. ‘662 teaches this would require significantly less processing speed and bandwidth than would transmission of a very high resolution image of the patient and is sufficient for the therapist to identify an emotional response by the patient ([0060]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 (US Pub No. 2016/0374605) and Miyajima et al. ‘598 (US Pub No. 2006/0217598).
Regarding claim 8, Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for sending an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing.
Pandian et al. ‘605 teaches an at least one camera is configured in one or more user devices used by users. An at least one image of a user of the users can be received from the one or more user devices and/or one or more servers by an emotion detection system. In such a case, the at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 to include for sending an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing as Pandian et al. ‘605 teaches. Doing so would aid in sharing information about a user’s emotion to other users.
Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 teaches all of the elements of the current invention as mentioned above except for wherein the emotional log comprises the photo labeled with global positioning system (GPS) information and the emotional tag.
Miyajima et al. ‘598 teaches an image display device displays an image reflecting a relation among persons. The relation among persons include relation between persons' locations, relation in synchronization between data, relation between environments around the persons, relation between emotions of the persons, etc. The positional information is measured by a GPS. In Fig. 6, positional information on the persons in a map is depicted on a left screen while images reflecting the positional relation are depicted on a right screen ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotional log of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 to include the photo labeled with global positioning system (GPS) information and the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598, as applied to claim 8, further in view of Li ‘045 (US Pub No. 2015/0255045).
Regarding claim 9, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598, as applied to claim 8, teaches all of the elements of the current invention as mentioned above except for sending reminder information to the second user responsive to detecting that location information of the second user matches the GPS information labeled in the photo in the emotional log uploaded by the first user; and sending, by a virtual reality technology, a combination scene of the photo corresponding to the location information and labeled with emotion of the first user and a current image to the user, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulating.
Li ‘045 teaches a headshot photo that is provided at a first client device. A first animation file including a body figure performing a series of motions and having interchanging headshot photos are generated. A second animation file is transmitted from a second client device. A combined animation file is then generated by integrating the first and second animation files. The combined animation file is transmitted to the second client device. The user at the second client device can more accurately and comprehensively perceive the emotions of the user at the first client device through the combined animation file. Furthermore, the combined animation file may be configured to tell a story through the integration of the first and second animation files. Therefore, any user watching the combined animation file will be able to more accurately and comprehensively perceive the emotions and the interactions between the users at the first and second client devices (Fig. 6C and [0060]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 9, further in view of Quy ‘866 and Cavuoto et al. ‘497 (US Pub No. 2015/0366497).
Regarding claim 10, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for converting the emotional tag of the first user into the corresponding brain wave by a plurality of brain wave sensing metal electrodes disposed at different positions on an inner wall of a headband of the second user to be inputted to the user for stimulating.
Quy ‘866 teaches biosensors that record physiological signals that relate to changes in emotional states, such as skin conductance, skin temperature, respiration, heart rate, blood volume pulse, blood oxygenation, electrocardiogram (ECG), electromyogram (EMG), and electroencephalogram (EEG) (Fig. 6 biosensors 37 and [0013], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Pandian et al. 
Cavuoto et al. ‘497 teaches neurological stimulation may be applied to users using electrodes (Fig. 1 electrode configuration 112 and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of brain wave sensing metal electrodes of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 to include stimulating a user with an emotion as Cavuoto et al. ‘497 teaches. Doing so would be applying a known technique to a known device ready for improvement to yield predictable results.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598.
Regarding claim 16, Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for a plurality of brain wave sensing metal electrodes at different positions on an inner wall of a headband, wherein the plurality of brain wave sensing metal electrodes are configured to detect a brain wave signal of a user.
Quy ‘866 teaches biosensors that record physiological signals that relate to changes in emotional states, such as skin conductance, skin temperature, respiration, heart rate, blood volume pulse, blood oxygenation, electrocardiogram (ECG), electromyogram (EMG), and electroencephalogram (EEG) (Fig. 6 biosensors 37 and [0013], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 to include a 
Cavuoto et al. ‘497 teaches neurological stimulation may be applied to users using electrodes (Fig. 1 electrode configuration 112 and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of brain wave sensing metal electrodes of Fedorovskaya et al. ‘304 in view of Quy ‘866 to include stimulating a user with an emotion as Cavuoto et al. ‘497 teaches. Doing so would be applying a known technique to a known device ready for improvement to yield predictable results.
Fedorovskaya et al. ‘304 in view of Quy ‘866 and Cavuoto et al. ‘497 teaches all of the elements of the current invention as mentioned above except for a light emitting diode (LED) module, configured to perform strobe according to an encoded code stream, wherein the encoded code stream is obtained by encoding the emotional state.
Heeter ‘042 teaches a visible logo with a depiction of an “invisible scannable code” layer added, as seen in Fig. 4. Although this embodiment can be practiced in such a way that the mobile device scans using natural light conditions, a strongly desired enhancement employs a software selectable "bounce flash" such that mobile device is configured to emit an invisible light flash just prior to and during the image capture "scan" function such that the invisible substrates reflect their brightest practical illumination ([0102]). The image of a 2D bar code or other scannable image, which yields a data string is presented, together with a business logo brand image creates a "scannable logo", which contains encoded identity data for the logo brand owner, encoded visual identification characteristics for the logo brand, an encoded GPS data corresponding to manufacturing location for a manufactured item or assembled item, plus additional embodiment dependent data ([0030]). When the scannable code is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 in view of Quy ‘866 and Cavuoto et al. ‘497 to include a LED module as Heeter ‘042 teaches this will aid in including data and characteristics of an image ([0030]).
Fedorovskaya et al. ‘304 in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 teaches all of the elements of the current invention as mentioned above except for a wireless communication module, configured to send an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing.
Pandian et al. ‘605 teaches an at least one camera is configured in one or more user devices used by users. An at least one image of a user of the users can be received from the one or more user devices and/or one or more servers by an emotion detection system. In such a case, the at least one image of the user of the users may be stored in files/library of the one or more user devices, and/or memory chip, USBs, hard disks, and/or the one or more servers. Here, the one or more servers are a server associated with the emotion detection system and/or third party servers accessible by the emotion detection system. In one implementation, the at least one image of the user can be downloaded from Internet ([0026]). Because the at least one image of the user can be downloaded from the Internet, the at least one image could be downloaded by another user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 to include a wireless communication module configured to send an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing as Pandian et al. ‘605 teaches. Doing so would aid in sharing information about a user’s emotion to other users.

Miyajima et al. ‘598 teaches an image display device displays an image reflecting a relation among persons. The relation among persons include relation between persons' locations, relation in synchronization between data, relation between environments around the persons, relation between emotions of the persons, etc. The positional information is measured by a GPS. In Fig. 6, positional information on the persons in a map is depicted on a left screen while images reflecting the positional relation are depicted on a right screen ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotional log of Fedorovskaya et al. ‘304 in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 further in view of Pandian et al. ‘605 to include the photo labeled with global positioning system (GPS) information and the emotional tag as Miyajima et al. ‘598 teaches. Doing so would aid in corresponding an emotion of a user with a location of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeow et al. ‘439 (US Pub No. 2017/0042439) teaches a headband with electrodes on the inside of the headband.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791